          Case 2:14-cr-00312-GMN-NJK Document 173 Filed 11/10/20 Page 1 of 3




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   Nevada Bar Number 13644
     KIMBERLY SOKOLICH
 3   Assistant United States Attorney
     501 Las Vegas Blvd. S, Ste. 1100
 4   Las Vegas, Nevada 89101
     702-388-6336
 5   Kimberly.Sokolich@usdoj.gov
     Attorneys for the United States
 6

 7                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 8
      United States of America,                        Case No. 2:14-cr-00312-GMN-NJK
 9
                    Plaintiff,                         Government’s Motion for Disclosure
10                                                     of Defendant’s COVID-19 Test
            vs.                                        Results
11
      Karyn Koepke,
12
                    Defendant.
13

14

15         COMES NOW the United States of America, by and through NICHOLAS A.

16   TRUTANICH, United States Attorney, and KIMBERLY SOKOLICH, Assistant United

17   States Attorney, and submits this Motion for Disclosure of Defendant Karyn Koepke’s

18   COVID-19 Test Results.

19         On October 7, 2020, this Court found that Koepke violated her conditions of post-

20   release supervision and sentenced her to six months in custody. ECF Nos. 155, 158. The

21   Court ordered Koepke to self-surrender to the United States Marshals Service by November

22   6, 2020, at 2pm. ECF No. 158. On October 21, 20202, defendant filed a Motion for

23   Reconsideration, or, in the alternative, Two Week Continuance, asking this Court to delay

24   her self-surrender date. ECF No. 162. This Court denied defendant’s motion, noting that
          Case 2:14-cr-00312-GMN-NJK Document 173
                                              172 Filed 11/10/20 Page 2 of 3




 1   “given Defendant’s conduct, the Court will not entertain a request for an extension of

 2   Defendant’s self-surrender date.” ECF No. 166. On November 4, 2020, Koepke again asked

 3   this Court to delay her self-surrender date. ECF No. 169. Finding that Koepke’s motion

 4   “fail[ed] to provide good cause to extend Defendant’s self-surrender date,” this Court denied

 5   defendant’s motion. ECF No. 170. On November 6, 2020, the morning of her self-surrender

 6   date, Koepke contacted United States Probation and reported that she had tested positive for

 7   COVID-19. Because of this, Koepke did not self-surrender as ordered.

 8          In order to verify Koepke’s claim, the United States requests that this Court order the

 9   medical facility who tested the defendant, UMC Medical Department located at 1800 W.

10   Charleston Blvd, Las Vegas, Nevada; disclose to this Court and to the government the results

11   of the defendant’s COVID-19 test. See 45 C.F.R. § 164.512 (e)(1)(i) (authorizing disclosure

12   pursuant to such orders).

13          DATED: November 10, 2020

14                                                      Respectfully submitted,

15                                                      NICHOLAS A. TRUTANICH
                                                        United States Attorney
16
                                                       /s/Kimberly Sokolich
17                                                     KIMBERLY SOKOLICH
                                                       Assistant United States Attorney
18

19

20

21

22

23

24
                                               2
          Case 2:14-cr-00312-GMN-NJK Document 173 Filed 11/10/20 Page 3 of 3




 1                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 2
      United States of America,                     Case No. 2:14-cr-00312-GMN-NJK
 3
                    Plaintiff,
 4                                                              ORDER
            vs.
 5
      Karyn Koepke,
 6
                    Defendant.
 7

 8

 9          This matter having come before the Court on the government’s Motion for

10   Disclosure of Defendant’s COVID-19 Test Results, the premises therein having been

11   considered by the Court, the Motion is GRANTED.

12          IT IS HEREBY ORDERED that the UMC Medical Department located at 1800 W.

13   Charleston Blvd, Las Vegas, Nevada; disclose to this Court and to the government the

14   results of the defendant Karyn Koepke’s COVID-19 test. See 45 C.F.R. § 164.512 (e)(1)(i).

15
     Dated this 10
                ____ day of November, 2020.
16

17

18                                      ______________________________
                                        Gloria M. Navarro, District Judge
19                                      United States District Court

20

21

22

23

24
                                              3
